
	
		II
		111th CONGRESS
		1st Session
		S. 279
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2009
			Mr. Bingaman (for
			 himself, Mr. Crapo,
			 Mr. Kerry, Ms.
			 Snowe, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  limitations on the deduction of interest by financial institutions which hold
		  tax-exempt bonds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Bond Market Support Act of
			 2009.
		2.Modification of
			 small issuer exception to tax-exempt interest expense allocation rules for
			 financial institutions
			(a)Increase in
			 limitationSubparagraphs
			 (C)(i), (D)(i), and (D)(iii)(II) of section 265(b)(3) of the Internal Revenue
			 Code of 1986 are each amended by striking $10,000,000 and
			 inserting $30,000,000.
			(b)Repeal of
			 aggregation rules applicable to small issuer
			 determinationParagraph (3) of section 265(b) of such Code is
			 amended by striking subparagraphs (E) and (F).
			(c)Election To
			 apply limitation at borrower levelParagraph (3) of section 265(b) of such
			 Code, as amended by subsection (b), is amended by adding at the end the
			 following new subparagraph:
				
					(E)Election to apply
				limitation on amount of obligations at borrower level
						(i)In
				generalAn issuer, the
				proceeds of the obligations of which are to be used to make or finance eligible
				loans, may elect to apply subparagraphs (C) and (D) by treating each borrower
				as the issuer of a separate issue.
						(ii)Eligible
				loanFor purposes of this subparagraph—
							(I)In
				generalThe term eligible loan means one or more
				loans to a qualified borrower the proceeds of which are used by the borrower
				and the outstanding balance of which in the aggregate does not exceed
				$30,000,000.
							(II)Qualified
				borrowerThe term qualified borrower means a
				borrower which is an organization described in section 501(c)(3) and exempt
				from taxation under section 501(a) or a State or political subdivision
				thereof.
							(iii)Manner of
				electionThe election described in clause (i) may be made by an
				issuer for any calendar year at any time prior to its first issuance during
				such year of obligations the proceeds of which will be used to make or finance
				one or more eligible
				loans.
						.
			(d)Inflation
			 adjustmentParagraph (3) of section 265(b) of such Code, as
			 amended by subsections (b) and (c), is amended by adding at the end the
			 following new subparagraph:
				
					(F)Inflation
				adjustmentIn the case of any
				calendar year after 2009, the $30,000,000 amounts contained in subparagraphs
				(C)(i), (D)(i), (D)(iii)(II), and (E)(ii)(I) shall each be increased by an
				amount equal to—
						(i)such dollar
				amount, multiplied by
						(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100,000..
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
			3.De
			 minimis safe harbor exception for tax-exempt interest expense of financial
			 institutions and brokers
			(a)Financial
			 institutionsSubsection (b)
			 of section 265 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(7)De minimis
				exception for bonds issued during 2009 or 2010
						(A)In
				generalIn applying paragraph
				(2)(A) there shall not be taken into account tax-exempt obligations issued
				during 2009 or 2010 (and paragraph (3)(A) shall be applied without regard to
				section 291(e)(1)(b) with respect to such obligations).
						(B)LimitationThe
				amount of tax-exempt obligations not taken into account by reason of
				subparagraph (A) shall not exceed 2 percent of the amount determined under
				paragraph
				(2)(B).
						.
			(b)BrokersSubsection (a) of section 265 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)De minimis
				exception for bonds issued during 2009 or 2010
						(A)In
				generalIn applying paragraph
				(2) to any broker (as defined in section 6045(c)(1)) there shall not be taken
				into account tax-exempt obligations issued during 2009 or 2010 (and paragraph
				(3)(A) shall be applied without regard to section 291(e)(1)(b) with respect to
				such obligations).
						(B)LimitationThe
				amount of tax-exempt obligations not taken into account by reason of
				subparagraph (A) shall not exceed 2 percent of the taxpayer's
				assets.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
			
